DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art document submitted by applicant in the Information Disclosure Statement filed on 04/25/22, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 02/21/22, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 2-6 and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8-11 and 14-18 of U.S. Patent No. 11256053 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of an apparatus of a tray configured to fit within a drop terminal.
Specifically, regarding claim 2, see claims 1, 3 and 4 of U.S. Patent 11256053 B2.
Regarding claim 3, U.S. Patent No. 11256053 B2 substantially discloses all the limitations of the claimed invention except each row of apertures is curved towards one of the ends of the body.
However, each row of apertures being curved towards one of the ends of the body is considered to be obvious to provide higher efficiency of optical signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claessens et al. with each row of apertures is curved for the purpose of obtaining higher efficiency of optical signal transmission. It is noted that such a modification would have involved a mere change in the figure of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding claim 4, see claim 8 of U.S. Patent 11256053 B2.
Regarding claim 5, see claims 15-18 of U.S. Patent 11256053 B2.
Regarding claim 6, see claims 1 and 14 of U.S. Patent 11256053 B2.
Regarding claim 12, see claims 1, 11 and 14 of U.S. Patent 11256053 B2.
Regarding claim 13, see claims 15-18 of U.S. Patent 11256053 B2.
Regarding claim 14, see claims 1, 14 and 15 of U.S. Patent 11256053 B2.
Regarding claim 15, see claim 9 of U.S. Patent 11256053 B2.
Regarding claim 16, see claim 10 of U.S. Patent 11256053 B2.
Regarding claim 17, U.S. Patent No. 11256053 B2 substantially discloses all the limitations of the claimed invention except the slot of the first wall is larger than the slot of the second wall.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claessens et al. with the slot of the first wall is larger than the slot of the second wall as claimed, because the dimensions can be varied depending upon the device in a particular application.

Regarding claim 18, see claim 10 of U.S. Patent 11256053 B2.
Regarding claim 19, see claim 14 of U.S. Patent 11256053 B2.
Regarding claim 20, see claim 1 of U.S. Patent 11256053 B2.
Regarding claim 21, see claims 1 and 9-10 of U.S. Patent 11256053 B2.
The claims are therefore not patentably distinct.

Allowable Subject Matter
7.	Claims 7-11 are allowed.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 7. Specifically, the prior art fails to disclose a drop terminal as set forth in claim 7.
Claims 8-11 depend from claim 7. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Landry et al. (US 8569618 B2) disclose a telecommunications distribution hub. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2874